Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strelioff et al. US 2004/0158381 A1.

	Stelioff teaches:
1. An agricultural spraying machine which is supported on the ground and is movable in a forward direction over a field, the agricultural spraying machine comprising: 
a chassis; [Fig. 9]
a sprayer linkage, the sprayer linkage configured with a middle segment movably supported on the chassis; [Fig. 9]
a pair of booms arranged on respectively one side of the middle segment and which are pivotable by respectively at least one actuator in relation to the middle segment about an axis extending in the forward direction; [Fig. 6 booms 15 and 18, actuators 16 and 19]
a control device [Fig. 7 25] configured to receive a signal from at least one sensor associated with the pair of booms [Fig. 7 sensors 14, 21, 20 and 17] and generate a control signal, the control device receiving the signal from the at least one sensor as an input variable [Fig. 7 25 controls operation of cylinders 16 11 6 and 19] and 
wherein the control device receives the signals provided by the at least one sensor in respect of the relative position of the pair of booms in relation to a field contour; [para. 0026, “Wing section position measuring apparatus is provided by left and right wing sensors 14, 17. Left wing sensor 14 produces a left wing signal correlating to the distance from the sensor 14 to a reference position (being shown as ground in the drawings to represent the spray target) and this distance represents the height of the left wing section 15.“] and 
wherein an adjustment of the at least one actuator occurs using the control signal from the control device, the control signal being respectively dependent on the input variables and configured to drive the actuator to maintain the positions of the pair of booms in a desired position above the field contour [para. 0027, “That is, the distance measurements associated with the outputs of the three sensors 21, 14 and 17 are used by the controller 25 to produce a roll control signal which functions to drive the valve within valve bank 26 which feeds the roll hydraulic cylinder 11 to adjust the extension of thereof and thereby apply a roll torque in accordance with the calculations of the controller 25.”] and 
wherein due to the mechanical coupling of the pair of booms to the middle segment, also results in a movement of other respective booms.  [Fig. 9, booms and middle segment are mechanically coupled]

Stelioff teaches
2. The spraying machine of claim 1, wherein the middle segment is adjustable by a third actuator [Fig. 7 6] in relation to the chassis about an axis extending in the forward direction, the control signal of which actuator can be provided by the control device in dependence on both input variables.  [Fig. 7]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Strelioff et al. US 2004/0158381 A1 in view of Leeb et al. US 2016/0286780 A1.

	Strelioff does not teach the following limitation, however, Leeb teaches:
3. The spraying machine of claim 2, wherein to the control device can be fed a further input variable representing the angle, registered by sensors, of the middle segment in relation to the field contour, and the control device can be operated to create the control signals of all actuators respectively in dependence on all input variables.  [para. 0009]

It would have been obvious to a person having ordinary skill in the art before the time of filing to combine the teachings of Leeb with those of Strelioff.  A person having ordinary skill in the art would have been motivated to combine the teachings because Leeb teaches that measuring angles between carrier and spray boom is useful for controlling torque (See para. 0009).
	

Strelioff teaches:
4. The spraying machine of claim 3, wherein the middle segment is attached to a suspension, the suspension mount configured to be mounted rotatably in relation to the chassis about an axis extending in the forward direction and is coupled to the chassis by at least one of a compressible or damping element.  [Fig. 9 110 and 120]

	Leeb teaches:
5. The spraying machine of claim 4, wherein the control device comprises a state controller, to which can be fed measurable variables, registered by sensors, in respect of the motional state of at least one of the pair of booms, the middle segment or of the suspension , and the output signals of which can be combined with the output signals of a multi-variable controller of the control device in order to generate the control variable of the actuators.  [Fig. 6A control based on multi variable of angle measurement of spray boom and carrier vehicle]


	Leeb teaches:
6. The spraying machine of claim 5, wherein the control device comprises a feedforward control, to which can be fed signals, registered by sensors, in respect of a movement of the chassis, and the output signals of which can be combined with the output signals of a multi-variable controller in order to generate the control variable of the actuators.  [para. 0039]



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Strelioff et al. US 2004/0158381 A1 in view of Leeb et al. US 2016/0286780 A1 and further in view of Leeb et al. US 2016/0316617 A1

	The combination of Strelioff and Leeb (‘380) does not teach the following limitation, however, Leeb (‘617) teaches:
7. The spraying machine of claim 6, wherein the control device comprises a Kalman filter or observer, to which can be fed the control variables of the actuators and the measurable variables, in respect of the one motional state or in respect of a movement of the chassis, and the output signal of which can be fed as an input signal to the at least one feedforward control or the state controller.  [para. 0097]

It would have been obvious to a person having ordinary skill in the art before the time of filing to combine the teachings of Leeb(‘617) with those of Strelioff and Leeb(‘380).  A person having ordinary skill in the art would have been motivated to combine the teachings because Leeb teaches that a kalman filter can be used for determining angular position of the boom (see para. 0097).
	
	Regarding claim 8, this apparatus claim recites the control system for implementing the features recited in the spraying apparatus machine of claim 1 and is rejected on the same grounds and rationale as claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473. The examiner can normally be reached Monday - Friday 1-930PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY COLLINS/Examiner, Art Unit 2115